Per Curiam.
The defendant obtained a rule to show cause in this case why the verdict of $3,000 for personal injuries, in favor' of the infant plaintiff, and verdict of $669 in favor of the father, should not be set aside.
The injuries were caused by the explosion of a gasoline tank on December 15th, 1924, at Rockaway, New Jersey. The tank exploded in the defendant’s garage while being repaired.
The defendant writes down eight reasons for a new trial, which are argued in the brief under two heads, viz., the infant plaintiff, Stephen W. Swenty, stood in a place of danger,
going beyond the bounds of his invitation, and the damages awarded by the jury are excessive. These were questions of fact properly submitted to the jury under the evidence. We see no reason for disturbing the verdicts. The rule to show cause is therefore discharged.